Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 21, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  160614 & (70)(75)(76)(77)                                                                               David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160614
                                                                    COA: 322891
                                                                    Oakland CC: 2013-244355-FC
  JONATHAN DEWIG HICKERSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motions to add additional grounds for appeal are
  GRANTED. The application for leave to appeal the October 8, 2019 judgment of the
  Court of Appeals and the motion to remand are considered and, it appearing to this Court
  that the case of Jones v Mississippi, cert gtd ___ US ___; 140 S Ct 1293; 206 L Ed 2d
  374 (March 9, 2020) (Docket No. 18-1259), is pending on appeal before the United
  States Supreme Court and that the decision in that case may resolve an issue raised in the
  present application for leave to appeal, we ORDER that the application and motion to
  remand be held in ABEYANCE pending the decision in that case. The motion to hold
  consideration of the application in abeyance for People v Masalmani (Docket No.
  154773) is DENIED as moot.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 21, 2020
         t1014
                                                                               Clerk